Citation Nr: 0217179	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  96-44 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial evaluation for residuals 
of a left ankle injury, currently evaluated as 10 percent 
disabling.  

(The issues of entitlement to service connection for 
osteoarthritis of the left knee and for a right knee 
disorder will be the subject of a separate rating decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.  

This matter arises from rating decisions by the Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Boston, 
Massachusetts, and in Chicago, Illinois.  The case was begun 
in Boston, Massachusetts, but the veteran announced that he 
had moved, and the case was subsequently transferred to the 
RO in Chicago, Illinois.  In any event, by those rating 
decisions, service connection for residuals of a left ankle 
injury was established, and an initial 10 percent evaluation 
was assigned, effective from May 18, 1995.  In addition, 
service connection for osteoarthritis of the left knee and 
for a right knee disability was denied by those rating 
decisions.  The veteran filed a timely appeal, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  

The Board is currently undertaking additional development 
with respect to the issues of entitlement to service 
connection for osteoarthritis of the left knee, and for a 
right knee disorder, both claimed as secondary to the 
service-connected left ankle disorder, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the notice and after 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing those issues.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to an 
increased initial rating for residuals of a left ankle 
injury, currently evaluated as 10 percent disabling.  

2.  The veteran's residuals of a left ankle injury are 
objectively shown to involve subjective complaints of pain, 
and are not shown to involve any functional impairment or 
restricted range of motion.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's residuals of a left 
ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected left ankle 
disability greatly impairs his ability to perform his daily 
activities, and asserts that the initially assigned 10 
percent disability rating does not adequately reflect the 
severity of that disability.  accordingly, he maintains that 
he should be entitled to assignment of an initial disability 
rating in excess of 10 percent.  In such cases, the VA has a 
duty to assist the veteran in development of evidence 
necessary to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring the VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled 
with respect to the issue addressed here.  The Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to substantiate his claim for 
determination of a proper initial rating for residuals of a 
left ankle injury.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the 
evidence he was to provide.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and 
supplemental statements of the case, and in correspondence 
to the veteran dated in June 1996, December 1996, October 
2000, and February 2001 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for entitlement to an 
initial rating in excess of 10 percent for his left ankle 
disability, and what evidence was necessary to show that 
such disorder was of greater severity than reflected by the 
initially assigned 10 percent evaluation.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claim, and of his rights and duties under the VCAA.  
The Board finds that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue of entitlement to an increased initial rating for 
residuals of a left ankle injury, currently evaluated as 10 
percent disabling.  The evidence of record includes the 
veteran's service medical records, post-service clinical 
treatment records, reports of VA rating examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the veteran appears to have requested a personal 
hearing before a Hearing Officer at the RO.  The requested 
hearing was canceled, however, and it does not appear that 
the veteran has requested a new hearing.  

The veteran has been examined by several VA rating 
examiners, and his complaints of pain on use and functional 
limitation due to pain have been addressed in those 
examinations.  The Board finds that the examinations 
conducted in March 2001 and March 2000 provide a reasonably 
accurate picture of the veteran's service-connected left 
ankle disability.  Accordingly, in light of the foregoing, 
the Board concludes that scheduling the veteran for further 
rating examinations would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  In addition, the Board is unaware of 
any additional relevant evidence which is available in 
connection with this claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim for 
an increased initial evaluation for his residuals of a left 
ankle injury.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10 (2002).  Ratings based on limitation of 
motion do not subsume the various rating factors in 
38 C.F.R. §§ 4.40 and 4.45 (2002).  An evaluation may be 
based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
applicable regulations, and the prohibition against 
pyramiding set forth in 38 C.F.R. § 4.14 (2002), do not 
prohibit consideration of higher ratings based on functional 
limitations.  Id.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 296, 261-62 
(1994).

Historically, service connection for residuals of a left 
ankle injury was established by an August 1995 rating 
decision.  A noncompensable evaluation was initially 
assigned, effective from May 18, 1995.  The veteran appealed 
that decision, contending that his disability was of greater 
severity than reflected by the initially assigned 
noncompensable evaluation.  During the course of this claim, 
the veteran moved from Boston, Massachusetts, to the 
Chicago, Illinois, area, and his claims file was likewise 
transferred from the Boston RO to the Chicago RO.  By a June 
2000 rating decision, the veteran was assigned an increased 
10 percent initial evaluation for his left ankle disability.  
He has since continued his appeal, now contending that the 
severity of his residuals of a left ankle injury is greater 
than reflected by the initially assigned 10 percent 
evaluation, primarily due to functional impairment due to 
pain.  

The veteran's left ankle disability is currently evaluated 
under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).  Under those criteria, a 10 
percent evaluation is assigned for moderate limitation of 
motion, and a 20 percent evaluation is assigned for marked 
limitation of motion.  As noted, the veteran is currently in 
receipt of a 10 percent rating under Diagnostic Code 5271.  

Ankylosis of the ankle is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2002).  Under those 
criteria, a 20 percent evaluation is contemplated for 
ankylosis involving plantar flexion limited to less than 30 
degrees.  For assignment of a 30 percent evaluation, there 
must be a showing of ankylosis with plantar flexion limited 
to between 30 and 40 degrees, or ankylosis with dorsiflexion 
of between 0 and 10 degrees.  A 40 percent evaluation, the 
highest rating available under Diagnostic Code 5270, is 
warranted where there is ankylosis with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or 
eversion deformity.  Id.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  Arthritis due to trauma and substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).

Clinical treatment records dating from May 1987 through 
January 2000 do not disclose any treatment for the veteran's 
left ankle.  A treatment note dated in March 1996 indicates 
that the veteran was scheduled to undergo unspecified 
surgery on his left ankle.  Subsequent treatment notes dated 
in May 1996 fail to show that he had undergone any surgery 
on his left ankle, however.  Rather, those records show that 
the veteran underwent arthroscopic surgery on his left knee 
which he reported had been injured in service.  The veteran 
had undergone MRI examinations of his left ankle and left 
knee in February 1996, and the results of the left ankle MRI 
will be discussed below in connection with a VA rating 
examination conducted in April 1996.  No other treatment 
specifically involving the left ankle was indicated, 
although there were a number of "generic" appointment 
entries in the records which did not contain any mention of 
what particular ailment was being treated.  

The veteran underwent a VA rating examination in April 1996.  
The report of that examination shows that the veteran 
injured his left ankle in service.  According to the 
veteran, he experienced persistent pain in his left ankle 
and had been treated on an outpatient basis at the local VA 
Medical Centers (VAMCs).  MRI studies conducted in February 
1996 disclosed osteochondritis dissecans of the left ankle, 
medial malleolus with a subchondral cyst.  On examination, 
the veteran was not shown to have any gross deformity of the 
left ankle, and range of motion was characterized as being 
completely normal.  He was also noted to have good 
peripheral pulses.  The examiner concluded with a diagnosis 
of osteochondritis dissecans of the left ankle, with recent 
MRI evidence of osteochondritis, and with normal range of 
motion.  The actual range of motion of the veteran's left 
ankle, in degrees, was not indicated in the examination 
report.  

The report of a February 2000 VA rating examination shows 
that the veteran complained of experiencing soreness, 
stiffness, swelling, and pain in his left ankle.  In 
addition, he indicated that he experienced decreased range 
of motion in that joint, and that he would experience flare-
ups when the weather changed.  The veteran reported that his 
symptoms would become exacerbated on performing weight-
bearing exercises.  The examiner indicated that the veteran 
experienced more limited range of motion due to pain, but 
did not otherwise specify the extent of the impairment.  

The veteran underwent an additional VA rating examination in 
March 2000 in which he indicated that he took Ibuprofen for 
his left ankle pain.  He reported that his symptoms included 
increased pain, limited range of motion, swelling, and 
difficulty in performing weight-bearing activities.  In 
addition, the veteran indicated that he used a wrap of some 
sort in an attempt to alleviate his symptoms.  There was no 
subluxation dislocation, and there was no arthritis.  The 
veteran stated that his physical activities were limited due 
to his left ankle disability, but he was noted to walk with 
a normal gait.  Ankylosis was not present.  The veteran was 
found to have dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  According to the examiner, 
normal range of motion in an ankle was from 0 to 20 degrees 
of dorsiflexion and from 0 to 45 degrees of plantar flexion.  
The examiner concluded with a diagnosis of old healed 
avulsion fracture of the medial malleolus, and status-post 
left ankle injury with crepitus and residual subjective 
pain, but no evidence of degenerative joint disease.  

The report of the most recent VA rating examination 
conducted in March 2001 shows that the veteran complained of 
experiencing increasing soreness in the left ankle with 
popping and constant pain.  According to the veteran, he 
experienced flare-ups of pain of two to three hours' 
duration, during which it was difficult to ambulate or to 
otherwise move the ankle.  In addition, the veteran 
indicated that he was unemployed due in part to his left 
ankle disability.  The veteran was shown to have from 0 to 
20 degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  He indicated that pain began on 20 degrees 
of dorsiflexion and at 40 degrees of plantar flexion.  The 
left ankle was stable with inversion and eversion stress, 
negative anterior sign, no apparent effusion or crepitus, 
and no motor weakness.  In addition, the veteran 
demonstrated guarding of his left ankle.  The examiner noted 
that the veteran had a slow but normal gait, and that he was 
able to walk on his heels and toes.  The examiner concluded 
with a diagnosis of status-post left ankle trauma involving 
avulsion fracture of the medial malleolus with residual 
pain.  The examiner went on to state that the veteran was 
not shown to have incoordination in the left ankle, but was 
shown to have subjective pain on the left side.  

The Board has evaluated the foregoing, and must conclude 
that the preponderance of the evidence is against the 
veteran's claim for assignment of an initial evaluation in 
excess of 10 percent for his service-connected residuals of 
a left ankle fracture.  The veteran has consistently not 
been shown to have any limited range of motion in his left 
ankle, and other than occasionally noted crepitus, he has 
not been shown to have other symptoms such as swelling or 
effusion.  The veteran was shown to have some subjective 
manifestations of pain at the outer ranges of motion in his 
left ankle, but was consistently shown to have a normal 
gait.  

While the veteran was not specifically shown to have 
undergone treatment for any left ankle problem, after 
resolving reasonable doubt in his favor, the Board will 
acknowledge that the veteran likely underwent outpatient 
treatment for his left ankle at the local Boston and Chicago 
VAMCs.  He was not, however, shown to have undergone any 
inpatient treatment or surgery for his left ankle.  Through 
his service representative, the veteran has argued that the 
VA rating examinations did not take into account any 
functional limitations due to pain or weakness.  The Board 
has considered such assertions, but after a review of the 
examination reports and the objective clinical findings, 
determines that the veteran's objective manifestations of 
pain were duly noted by the examining physician's assistant.  
Moreover, the Board emphasizes here that the veteran was not 
shown to have any limitation of motion in his left ankle, 
despite his complaints of pain.  

The Board must therefore conclude that on the basis of the 
foregoing, the veteran's initially assigned 10 percent 
evaluation for his left ankle disorder is appropriate, and 
incorporates the veteran's complaints of pain on use.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Here, while the 
veteran complained of experiencing pain, particularly at the 
outer limits of his range of motion, he nonetheless had a 
full range of motion, had a normal gait, and was able to 
walk on his heels and toes without problem.  The Board 
finds, therefore, that the applicable rating criteria do not 
provide a basis for assignment of an initial rating in 
excess of 10 percent.  The veteran's left ankle is clearly 
not ankylosed, and given that he has consistently been shown 
to have full range of motion, Diagnostic Code 5270 could not 
be applicable by analogy.  In addition, he has not been 
shown to manifest any osteoarthritis in the left ankle, and 
he would not therefore be entitled to assignment of a 10 
percent evaluation under either Diagnostic Codes 5003 or 
5010.  Even if, assuming arguendo that the veteran were 
shown to have arthritis in his left ankle, he would only be 
entitled to receive a 10 percent evaluation for that 
disability.  Such criteria is not predicated on loss of 
motion, and by adding such rating onto any rating assigned 
under Diagnostic Code 5271, such would constitute 
pyramiding, and would hence not be allowed.  See 38 C.F.R. 
§ 4.14.  Further, the Board observes that based on objective 
findings alone, the veteran would not be entitled to any 
compensable evaluation under the provisions of Diagnostic 
Code 5271, because those criteria contemplate actual limited 
motion.  Accordingly, the Board finds that the currently 
assigned initial 10 percent evaluation does take pain and 
complaints of functional impairment into consideration, and 
affords the veteran a higher initial rating than which he 
would otherwise be entitled.  Therefore, the Board finds 
that the veteran's appeal with respect to the issue 
addressed here must be denied.  

The Board's determination with respect to the issue of 
entitlement to an increased initial rating for residuals of 
a left ankle injury does not preclude it from consideration 
of his claim on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2001) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has been no 
showing, however, that the service-connected residuals of a 
left ankle injury have caused marked interference with 
employment, have necessitated frequent (or any) periods of 
hospitalization following service, or otherwise render 
impracticable the application of the regular schedular 
standards.  Further, the Board does not dispute the 
veteran's contentions that his residuals of a left ankle 
injury have caused him to experience pain, and to arguably 
preclude him from engaging in active or demanding sports.  
Even so, such complaints have been taken into consideration 
in the decision to assign an initial 10 percent evaluation 
for his residuals of a left ankle injury.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's 
residuals of a left ankle injury.  The Board has not found, 
however, such disability to be of such degree of severity as 
to warrant assignment of a higher rating on a schedular 
basis.  Likewise then, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initially assigned 10 percent evaluation for residuals 
of a left ankle fracture is appropriate, and assignment of a 
disability evaluation in excess of 10 percent for that 
disability is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

